DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-10) in the reply filed on 9/1/2022 is acknowledged.  Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2008/0188112) in view of Billman (US 6,224,432) and Fox (US 3,149,894).  
Regarding claim 6, Ju discloses a differential signal terminal pair, comprising a first differential signal terminal pair (4, 4) and a second differential signal terminal pair (5, 5), and the first differential signal terminal pair comprising two first high-speed signal terminals, and the second differential signal terminal pair comprising two second high-speed signal terminals, characterized in that: the two first high-speed signal terminals are edge coupled, and each first high-speed signal terminal comprises: a first body portion (44), a first U-shaped fork end (40), and a first tail end (41); wherein, the first body portion has two opposite first wide surfaces and two opposite first narrow edges (Figs. 2 and 8); the first U-shaped fork end is located at a front end of the first body portion and is coplanar with the Page 2 of 5first body portion, and the U-shaped fork end has two first fork pieces which are symmetrical and coplanar, and a first gap (not labeled) between the two first fork pieces; the first tail end is located at a rear end of the first body portion, the first tail end is connected to the first body portion via a first connecting portion (between 44 and 41, Fig. 8), and the first tail end is parallel to the first U-shaped fork end and the first body portion (Fig. 8); and the two second high-speed signal terminals are wide-surface coupled, and each second high- speed signal terminal comprises: a second body portion (55), a second U-shaped fork end (50), and a second tail end (51); wherein, the second body portion has two opposite second wide surfaces and two opposite second narrow edges; and the second U-shaped fork end is located at a front end of the second body portion and is coplanar with the second body portion, and the second U-shaped fork ends have two second fork pieces which are symmetrical and coplanar, and a second gap (not labeled) between the two second fork pieces; and the second tail end is located at a rear end of the second body portion; when the first differential signal terminal pair and the second differential signal terminal pair are mated, the first high-speed signal terminal and the corresponding second high-speed signal terminal are engaged in a criss-crossed manner, wherein the first body portion and the first U- shaped fork end are perpendicular to the second body portion and the second U-shaped fork end, the two first fork pieces clamp the two second wide surfaces, and the two second fork pieces clamp the two first wide surfaces (Figs. 2 and 8).  
Ju discloses substantially the claimed invention except for the slight bent.  Billman teaches the first tail end (12, 16) connected to the first body portion (24) via a first connecting portion (17), the first connecting portion is bent slightly so as to make the first tail end and the first body portion staggered, and the first tail end is parallel to the first U-shaped fork end and the first body portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a slight bent/staggered arrangement, as taught by Billman, in order to provide the desired distances between the different parts/terminals in the connector.  
Ju discloses substantially the claimed invention except for bent connecting portion.  Fox discloses the second tail end (36/38) connected to the second body portion (24) via a second connecting portion (24a), the second connecting portion is formed by vertically bending one of the second narrow edges of the second body portion, the second tail end is perpendicular to the second body portion. It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a bent connecting portion, as taught by Fox, in order to provide the desired orientation and connection for the terminal.  
Regarding claim 7, Ju discloses that: the first fork piece has a first contact protrusion (400) facing towards the first gap; the second fork piece has a second contact protrusion (500) facing towards the second gap; when the first differential signal terminal pair and the second differential signal terminal pair are mated, the first contact protrusion presses against the two second wide surfaces, and the second contact protrusion presses against the two first wide surfaces.  
Regarding claim 8, Ju discloses that: both of the first body portion and the second body portion are plate-shaped and have a rectangular cross section.  
Regarding claim 9, Ju discloses a high-speed (intended use) connector assembly (1), characterized in that: the high-speed connector assembly comprises the differential signal terminal pair as claimed in claim 6.  
Regarding claim 10, Ju discloses Page 3 of 5that: the high-speed connector assembly comprises a first high-speed connector and a second high-speed connector; the first high-speed connector comprises a plurality of the first differential signal terminal pairs; and the second high-speed connector comprises a plurality of the second differential signal terminal pairs (Fig. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833